EXHIBIT 10.8
 
Amended and Restated Technology License Agreement
 
between


The Research Foundation of State University of New York
for and on behalf of University at Buffalo
 
and


Donald D. Hickey, M.D.


and


Clas E. Lundgren, M.D., Ph.D.


and Scivanta Medical Corporation


This Amended and Restated Technology License Agreement (this “Agreement”) is
entered into this ­­14th day of February, 2011 (the “Agreement Effective Date”)
by and between The Research Foundation of State University of New York, for and
on behalf of University at Buffalo, a non-profit corporation organized and
existing under the laws of the State of New York (the “Foundation”), Donald D.
Hickey, M.D. (“Hickey”) and Clas E. Lundgren, M.D., Ph.D. (a/k/a Claes Lundgren
and referenced herein as “Lundgren”) and Scivanta Medical Corporation (formerly
Medi-Hut Co., Inc.), a corporation duly organized under the laws of the State of
Nevada, and having its principal place of business at 215 Morris Avenue, Spring
Lake, New Jersey 07762 (“Licensee”). Foundation, Hickey and Lundgren will be
collectively referenced herein as “Licensor”.
 
WHEREAS, Licensor and Licensee entered into an exclusive license agreement as of
the 10th day of November, 2006 to facilitate the development and
commercialization of certain technology owned or under obligation by Licensor
addressed within Foundation Docket Numbers S-409, R-5421 and R-6013 so that this
technology may be utilized to the fullest extent for the benefit of Licensee,
Licensor, the inventor(s) and the public;
 
WHEREAS, Licensor and Licensee amended said license agreement pursuant to an
Addendum dated as of the 29th day of June, 2007, and a Second Addendum dated as
of the 24th day of October, 2008, and a Third Addendum dated as of the 6th day
of January, 2009, and a Fourth Addendum dated as of the 29th day of October,
2009; the said license agreement as previously so modified being hereinafter
referred to as the “Original Agreement”;
 
WHEREAS, Licensee has satisfactorily completed certain obligations under the
Original Agreement, including but not limited to: completion of specified Due
Diligence milestones, payment of Patent Costs due, payment of cash payments and,
in lieu of specified future payments, issued stock to Foundation, Hickey and
Lundgren on October 28, 2008, in consideration for the rights granted in the
Original Agreement;
 
 
1

--------------------------------------------------------------------------------

 
 
WHEREAS, Licensor and Licensee again desire to modify the aforementioned
Original Agreement for the mutual benefit of both parties,
 
WHEREAS, this Agreement incorporates all modifications effective as of the
Agreement Effective Date.
 
NOW, THEREFORE, in consideration of the terms and considerations hereinafter set
forth, the parties agree as follows:
 
1.  
DEFINITIONS



All capitalized terms used in this Agreement will have the meanings stated below
or defined elsewhere in the Agreement.
 
1.1            “Affiliate” means every corporation or entity which, directly or
indirectly, or through one or more intermediaries, controls, is controlled by,
or is under common control with Licensee.
 
1.2             “Copyrights” means Licensor’s copyrights in any software (the
“Software”) developed and/or owned by Licensor to embody or enable the
technology claimed in the Patent Rights and any manuals, protocols or any other
documentation, whether in electronic or print format, relating to the Software.
 
1.3             “Derivatives” means Licensee created computer software and any
documentation, whether in electronic or print format, relating thereto which
will include, or be based in whole or in part on, Software.
 
1.4             “Field” means all fields of use.
 
1.5             “Licensor Improvements” means any further technological
developments of the Technology developed by Dr. Donald D. Hickey during the term
of this Agreement and owned or controlled by Licensor and/or the Foundation,
Hickey or Lundgren individually, that is not filed as a continuation-in-part
application claiming priority to any patent applications listed in Exhibit A.
 
1.6             “Licensee Improvements” means any further technological
developments of the Technology developed by Licensee during the term of this
Agreement and owned or controlled by Licensee.
 
1.7             “Intellectual Property” means all Know-How, experimentation
documentation, lab notebooks, patient documentation, source code, and any and
all trade secrets relating to the Patent Rights.
 
1.7(a)        “Know How” means confidential and/or proprietary information,
whether or not patented or patentable, in which Foundation has a legal interest
and is free to disclose to Licensee, as set forth in Exhibit D attached hereto,
which is specific to the design, development, manufacture and marketing of
Technology and products, and which was developed prior to the Effective Date by
the Inventor(s) at the University at Buffalo.
 
 
2

--------------------------------------------------------------------------------

 
 
1.8              “Licensed Product” means all products that incorporate,
utilize, or are made with the use of the Technology, Licensee Improvements,
Licensor Improvements licensed to Licensee after the Effective Date, Software,
or any part thereof and products that incorporate, utilize or are made with the
use of a Derivative or Source Code.
 
1.9              “Net Sales” means the gross revenues actually received by
Licensee, Affiliates and Sublicensees in the Field and Territory during the Term
from the manufacture, use, sale, lease or other transfer of Licensed Product to
non-sublicensee third parties, less: (a) sales and/or use taxes actually paid,
import and/or export duties actually paid, excise taxes and other compulsory
payments to governmental authorities, (b) outbound transportation paid, prepaid
or allowed, including shipping, freight, transportation and insurance for the
Licensed Product to the extent such costs are included in Licensee’s or
Sublicensees’ invoice price to its customers for the Licensed Product, and (c)
all bona fide allowances for returns, rebates, chargebacks, provisions for bad
debts determined in accordance with U.S. G.A.A.P., and discounts actually given
to and taken by non-sublicense third parties, such allowances to be adjusted to
actual on a periodic basis, no less frequently than annually. In this context,
gross revenues will also include the fair market value of any non-cash
consideration actually received by Licensee, Affiliates and Sublicensees for the
manufacture, use, sale, lease, or other transfer of Licensed Product.  Net Sales
does not include the transfer price paid by a Sublicensee to the Licensee for
Licensed Product.
 
1.10            “Patent Costs” means all reasonable costs incident to filing,
prosecuting and maintaining the patents associated with the Patent Rights in the
United States and elected foreign countries, and any and all reasonable costs
incurred in filing continuations, divisional applications or related
applications thereon and any re-examinations or reissue proceedings thereof.
 
1.11            “Patent Rights” means Licensor’s patent rights to any subject
matter claimed in or covered by (a) any pending or issued United States or
foreign patent or any patent application listed in Exhibit A attached hereto,
including any reissues, reexaminations, renewals, substitutions, or extensions
thereof; (b) any continuation, continuation-in-part or divisional applications
of the patents and patent applications listed in Exhibit A; and (c) any patents
issued on continuation or divisional applications, including reissues and
reexaminations, of the patents and patent applications listed in Exhibit A.
 
1.12            “Source Code” means the source code for the Software and/or any
Derivative.
 
1.13            “Sublicensing Revenue” means any payments that Licensee or an
Affiliate receives from a Sublicensee in consideration of the sublicense of the
rights granted Licensee and Affiliates under Article 5, including without
limitation, license fees, milestone payments, license maintenance fees, and
other payments, but specifically excluding royalties on Net Sales, development
grants specifically for the development of Licensed Products, equity or debt
sold to Sublicensee, reimbursed patent costs and expenses (may only be deducted
once and for the first time collected), any payment made pursuant to the
indemnification obligations of the parties, and any payment made to Licensee in
connection with a cross-license of technology or similar in-kind technology
transfers or exchanges directly related to the development, manufacture and sale
of Licensed Product.


 
3

--------------------------------------------------------------------------------

 
 
1.14            “Sublicensee” means any non-Affiliate sublicensee of the rights
granted Licensee under Article 5, specifically excluding those non-Affiliate
entities to which a sublicense is granted only in connection with a distribution
agreement with the Licensee and no royalty is paid to Licensee under such
distribution agreement; provided, however, that a royalty is paid by Licensee or
an Affiliate to Licensor for Licensed Products sold under such distribution
agreement.
 
1.15            “Technology” means (a) the Know-How (b) the Patent Rights, (c)
the Copyrights, and (d) the Intellectual Property.
 
1.16            “Term” means the period of time beginning on the Effective Date
and ending on the later of (i) the expiration date of the last to expire Patent
Right, or (ii) seventeen (17) years from the sale of the first Licensed Product
on a country by country basis.
 
1.17            “Territory” means worldwide.
 
1.18           “Valid Claim” means an unexpired claim in an issued unexpired
patent or a claim of a pending patent application or supplementary protection
certificate within the Patent Rights that has not been revoked, abandoned,
disclaimed or withdrawn, or held unenforceable, unpatentable or invalid by a
court of competent jurisdiction in a final judgment that has not been appealed
within the time allowed by law or from which there is no further appeal.


2.               GRANT OF RIGHTS AND RETAINED RIGHTS
 
2.1              Exclusive License. Licensor grants to Licensee an exclusive
license under its Technology rights to (a) develop, make, have made, use, sell
and offer for sale or otherwise exploit the Licensed Products, and (b) use and
reproduce Software, create Derivatives and distribute Software to end-users
through the normal channels of distribution, in the Field and Territory during
the Term.  Licensee will have the unrestricted right to develop Licensee
Improvements relating to the Licensed Products in the United States for
distribution and exploitation of the Licensed Products either in the United
States or outside of the United States.  Licensee will also have the
unrestricted right to develop Licensee Improvements relating to the Licensed
Products in any foreign country for distribution and exploitation of the
Licensed Products in any other country, including the U.S.
 
2.2              Retained Rights. Licensor retains the right to use and
reproduce the Technology and Software and to create derivatives of the Software
for educational purposes and internal research and development only.  Unless
Licensor has complied with the ‘First Look’ provision set forth in Section 2.3,
Licensor will not have the right to use and reproduce the Technology and create
and exploit such derivatives of the Software for any other purpose.  Unless
Licensor has complied with the ‘First Look’ provision set forth in Section 2.3,
Licensor will not use the Technology and/or Software to create any product that
competes or has the potential to compete with the Licensed Products in the
Territory.  Hickey and Lundgren each have executed a restrictive covenant
agreement dated the 10th day of November, 2006, which agreements are
incorporated by reference herein, and which continue in effect in accordance
with their terms.

 
4

--------------------------------------------------------------------------------

 
 
2.3           “First Look" Right. Subject to any existing obligations to third
parties and so long as Licensee is not in default of any of its obligations
hereunder, Licensor hereby grants to Licensee a "first look" right as to any
Licensor Improvements.  "First Look" right means the exclusive right to
negotiate a definitive license agreement for an exclusive, royalty bearing,
worldwide license to use and otherwise commercially exploit Licensor’s
intellectual property rights to any Improvements.  This "first look" right will
commence on the date that Licensor discloses the Improvements to Licensee, and
Licensee has sixty (60) days (“Notice Period”) to provide Licensor written
notice (“First Look Notice”) of its interest in entering into negotiations for a
license under Licensor’s intellectual property rights to make, have made, use,
sublicense, sell, offer for sale products that make use of the Improvements. If
and when Licensor receives the First Look Notice, the parties will promptly and
in good faith commence license negotiations. The first look right will terminate
(1) at the end of the Notice Period if Licensee has not notified Licensor of its
interest in negotiating a license, or (2) one hundred fifty (150) days after
Licensor receives the First Look Notice if the parties have not yet finalized a
definitive license agreement. In the event that the parties are unable to agree
on terms for a complete license agreement for the Licensor Improvement within
ninety (90) days of the notification of the “first look”, Licensee, may at its
discretion, refer any outstanding issues to a mutually agreed upon
mediator.  The mediator will, based upon and consistent with the terms and
conditions of this Agreement, upon the parties’ prior offers to one another, and
upon custom and practice in transactions between medical device companies and
universities, make recommendations to both parties for resolution of any
outstanding issues.  If, after thirty (30) days of mediation, the parties still
have not reached agreement, the “first look” right will expire.  Disclosure to
Licensee of any confidential or proprietary information relating to any
Improvements will be considered “Confidential Information” subject to Section 16
of this Agreement. Subject to any existing or hereafter incurred obligations to
third parties, Licensor will not undertake to negotiate entering into any
exclusive license under its intellectual property rights to make, have made,
use, sell, offer for sale products that make use of the Licensor Improvements
with any other party until after termination of Licensee’s “First Look” right.


2.4           Consulting.  Hickey and Lundgren may provide consulting services
requested by Licensee for a consulting fee to be determined by the
parties.  Licensee will be responsible for and advance or promptly reimburse
Hickey and Lundgren for any out-of-pocket costs associated with the consulting
services requested by Licensee, such as travel, food and lodging.


2.5           No Compulsory Package License.  The parties agree and acknowledge
that Licensor requested that Licensee license all of the licensed patents
together under a single license and that the Licensor did not request that
Licensee license any patent individually.


2.6           Transfer of Tangible Assets.  Licensor has previously delivered or
otherwise provided to Licensee all of Licensor’s tangible assets relating to the
Licensed Products, Intellectual Property, Software, Source Code, Licensor
Improvements and Derivatives, including but not limited to those items set forth
on Exhibit B attached hereto and incorporated herein.  Title ownership of the
items listed in Exhibit B will remain with Licensor.  Licensor may request that
any item listed in Exhibit B be returned to Licensor by Licensee for Licensor’s
use under Section 2.2 Retained Rights according to a mutually agreeable
schedule, and any such item must be returned upon termination of this Agreement
for any reason.
 
 
5

--------------------------------------------------------------------------------

 
 
3.  
COMPENSATION AND PAYMENT TERMS



3.1           Royalties on Net Sales. Licensee will pay Licensor a royalty on
annual Net Sales at a rate set forth below in Section 3.1 (a) and Section 3.1
(b) (“Royalty Rate”).  Earned royalties due on Net Sales made in the United
States will be paid to Foundation, and earned royalties on Net Sales made
outside of the United States will be paid to Hickey and Lundgren.
 
(a)            Licensee will pay to Licensor an earned royalty of five percent
(5%) of Net Sales of Licensed Products, where one or more Valid Claims reads on
the manufacture, use, or sale of such Licensed Product.
 
(b)           Licensee will pay to Licensor an earned royalty of four and one
half percent (4.5%) of Net Sales of Licensed Products, where no Valid Claims
read on the manufacture, use, or sale of such Licensed Product.


3.2           Reduction in Royalty Rate. Notwithstanding the foregoing, Licensee
will have the right to reduce the Royalty Rate owed to Licensor hereunder
Section 3.1 in the following circumstances and in accordance with the following
calculations:


(a)           Licensee will have the right to reduce the Royalty Rate paid to
Licensor for a Licensed Product in the event that Ethox International, Inc. or
its employees (collectively “Ethox”) has any intellectual property right or
claim or any other legal right with respect to the Technology and such right(s)
were developed, owned, assigned or originated by Ethox prior the execution of
this Agreement and such right(s) prevent or otherwise limit Licensee’s ability
to exploit the Technology.  The royalty rate payable to Ethox may be deducted
from the Royalty Rate specified under Section 3.1 but in no case will the
Royalty Rate specified in Section 3.1 be reduced by more than one percent (1%).
For example, if the royalty rate payable to Ethox is 1%, the Royalty Rate
specified in Section 3.1 will be reduced to 4%.


(b)           In the event that a competitor of Licensee or Sublicensee sells a
product in a country where there is no patent protection, which is competitive
with a Licensed Product and captures twenty-five percent (25%) or more of the
market in such country for esophageal balloon catheter-based cardiac performance
measurement, then the royalties otherwise payable in such country as set forth
in this section after any adjustments made under 3.2  (a), (b) or (c) will be
reduced by 35%.  In order to make such an adjustment to the royalty for sales in
a country where there is no patent protection, Licensee must provide to Licensor
i) evidence of sales of the competitive product in that country and ii)
reasonably demonstrate the capture of twenty-five percent (25%) of the market by
providing to Licensor third party market tracking service data, if
available.  If third party market tracking service data is not available, the
licensee will make reasonable efforts to demonstrate the capture of twenty-five
percent (25%) of the market through other means.
 
 
6

--------------------------------------------------------------------------------

 
 
(c)           The Royalty Rate payable by Licensee on Net Sales by Sublicensees
may be reduced according to the adjustments provided in this Section 3.2,
provided that any incremental royalty rate paid by a Sublicensee to Licensee is
similarly reduced under the same circumstances and in accordance with the same
calculations provided for in this Section 3.2.


Each such Royalty Rate or payment reduction will be indicated in the quarterly
and annual reports provided to Licensor pursuant to Section 7.2, below.


3.3           Annual Minimum Royalty. Beginning with the first full calendar
year of sales of Licensed Product in the United States and for two years
thereafter, Licensee will pay Licensor an Annual Minimum Royalty payment of
$100,000 against which any Royalty on Net Sales paid in the same calendar year
for sales in the United States will be credited.  Subject to Section 10.3,
beginning with the first full year of sales of Licensed Product outside of the
United States (“Non U.S.”) and for two years thereafter, Licensee will pay
Licensor an Annual Minimum Royalty payment of $100,000 against which any Royalty
on Net Sales paid in the same calendar year for sales outside the United States
will be credited.  The Annual Minimum Royalty for a given year will be due at
the time payments are due for the calendar quarter ending on December 31.


The Annual Minimum Royalty due on sales made in the United States will be paid
to Foundation and Annual Minimum Royalty due on sales made outside of the United
States will be paid to Hickey and Lundgren.


3.4           Sublicensing Fees. Licensee will pay Hickey and Lundgren
18.75%  of Sublicensing Revenue, and Licensee will pay Foundation 6.25% of
Sublicensing Revenue (Licensor will in the aggregate receive 25% of the
Sublicensing Revenue, and such amount will be considered “Sublicensing Fees”).


3.5           Milestone Payments.  Licensee will satisfy or has satisfied the
Original Agreement milestone payment obligations through certain cash payments,
as set forth in Section 3.10 and through the issuance of stock, as set forth in
Section 3.11.


3.6           Payment Terms. All dollar amounts referenced herein will refer to
U.S. Dollars. Payments with designated payment dates are due and payable on or
before those dates. Earned royalty payments will be made within thirty (30) days
after the end of each calendar quarter for the calendar quarter. All invoiced
payments will be paid within thirty (30) days of Licensee’s receipt of invoice.
When Licensed Products are sold for currencies other than U.S. Dollars, earned
royalties will first be determined in the foreign currency of the country in
which the Licensed Products were sold and then converted into equivalent U.S.
Dollars. The exchange rate is that rate quoted in the Wall Street Journal on the
last business day of the reporting period and is quoted as local currency per
U.S. Dollar.


3.7           Payment Address for Foundation. All payments due Foundation will
be made payable to “The Research Foundation of State University of New York” and
will be sent to the below address:


UB Office of Science, Technology Transfer & Economic Outreach
UB Technology Incubator
Baird Research Park
1576 Sweet Home Road
Amherst, NY 14228
Attn: Licensing Specialist
 
 
7

--------------------------------------------------------------------------------

 
 
3.8           Payment Address for Hickey and Lundgren. Any payments due Hickey
or Lundgren will be made payable to Hickey or Lundgren as required and either
wired or paid by check in accordance with written instructions provided by
Hickey or Lundgren, and currently in effect at the time payment is due.


3.9           Foreign Charges. Royalties due on Net Sales that occur in any
country outside the United States may not be reduced by any deduction of
withholding, value-added taxes, fees, or other charges imposed by the government
of such country, except as permitted in the definition of Net Sales. Licensee is
responsible for all bank transfer charges.


3.10         Cash Payment. Licensee will pay Hickey a cash payment of $30,000 on
or before April 30, 2011.  Licensee will pay Hickey a second cash payment of
$105,000 on or before the date that is thirty (30) days after the first
commercial sale of a Licensed Product by the Licensee.  If the Licensee fails to
make the second payment pursuant to this Section 3.10 on or before the due date,
then interest shall accrue on any outstanding balance at a rate that is equal to
the lesser of the maximum rate allowed by law or 1.5% per month but in any case
each cash payment and any accrued interest must be paid in full no later than
July 31, 2012.


3.11         Stock Grant.   Licensee issued 1,001,920 shares of its common
stock, par value $0.001 per share (“Common Stock”) dated October 23, 2008, as
follows:  (a) 412,860 shares of Common Stock were issued to the Foundation; (b)
162,500 shares of Common Stock were issued to Hickey; and (c) 426,560 shares of
Common Stock were issued to Lundgren.  Each certificate representing the shares
of Common Stock to be issued pursuant to this Section 3.11 contained a
restrictive legend on transfer and the Licensee has no obligation to register
any of the shares of Common Stock under the Securities Act of 1933, as amended.


4.0
DUE DILIGENCE

 
4.1           Licensee will use commercially reasonable efforts to commercialize
and market Licensed Products as soon as practicable and in accordance with the
milestone events set forth herein.


4.2           Unless there is “good reason” that such milestones cannot be
reached with commercially reasonable efforts, Licensee undertakes to reach the
following milestones in the timeframes set forth below:
 
(a)  
On or before July 31, 2011, Licensee will commence a clinical trial in the U.S.



(b)  
On or before January 31, 2012, Licensee will:

 
i.  
make application for 510(k) pre-market notification with the FDA for approval to
market the Licensed Product in the U.S. and take the equivalent action within
the EU;

 
 
8

--------------------------------------------------------------------------------

 
 
ii.  
make contact with and engage in an initial meeting with the governing agencies
in Japan, India and China to seek guidance on obtaining approval to market the
Licensed Product in each of said countries; and

 
iii.  
negotiate a manufacturing contract for the production of the Licensed Product to
be marketed commercially.



(c)  
Within six months of receiving approval to market the Licensed Product in the
U.S. or EU, Licensee will:

 
i.  
be       capable of manufacturing, or having manufactured, commercial versions
of the Licensed Product for sale;

 
ii.  
have developed a sales force or distribution capability in the territory in
which approval to market was received for the Licensed Product, either
internally or per a third party service or distributor; and

 
iii.  
have established a service capability, either internally or per a third party
service or distributor, to provide customer service for the Licensed Product for
each jurisdiction in which the Licensed Product is approved by the appropriate
governing authority to be marketed.



(d)  
Within eight (8) months of receiving approval to market the Licensed Product in
the U.S. or EU, Licensee will make a first commercial sale of Licensed Product.



(e)  
Within eighteen (18) months from the date the Licensed Product is approved by
the FDA for marketing in the U.S., Licensee will, on its own or through a
Sublicensee, file for approval to market the Licensed Product in Japan, India
and China.



As used herein, the term “good reason” will include:


1.  
Events of force majeure bearing on the ability of Licensee to make, use or sell
the device in the respective jurisdiction(s);

 
2.  
The performance of the device in such a fashion that it is deemed to be
dangerous or to incur undo risk for the user or patient or is medically
unreliable;

 
3.  
A determination by a governmental agency that the device will require clinical
trials that reasonably cannot be completed before the milestone is reached;

 
4.  
A challenge, claim, suit or interference to the Patent Rights or division of a
patent that raises a significant commercial risk unless resolved;

 
5.  
A determination that the device will require the filing of a PMA (by FDA in the
U.S., or by similar determination by a governing agency in another jurisdiction)
or that FDA has amended the requirements for approval as a 510(k) device;

 
6.  
The revelation of facts concerning the state of development of the device, the
clinical or biological results pertaining thereto, the ownership of the device
or other significant facts bearing on the commercial viability of the device,
which are contrary to or in conflict with the statements and/or representations
of the Licensor or its agents concerning the device; or

 
7.  
Adverse events or other clinical results suggesting a change in design or
manufacture.

 
 
9

--------------------------------------------------------------------------------

 
 
 
Except with respect to the occurrence of the events set forth in either 4 or 6
above, in the event of failure to meet the milestones for “good reason”,
Licensee and Licensor will negotiate in good faith to amend the milestones,
taking into account the “good reason” event that has occurred, in order to
establish a revised set of commercially reasonable milestones and timeframes to
be met by Licensee going forward.


In the event that: (i) a challenge, claim, suit interference to the Patent
Rights that raises a significant commercial risk unless resolved, or is
incapable of being resolved, or (ii) the revelation of facts concerning the
state of development of the device, the clinical or biological results
pertaining thereto, the ownership of the device or other significant facts
bearing on the commercial viability of the device, which are contrary to or in
conflict with the statements and/or representations of the Licensor or its
agents concerning the device, Licensee will have the right to terminate this
Agreement in accordance with Section 10.3.
 
4.3           The Foundation (on behalf of the Licensors) will have the right to
request a monthly teleconference meeting with the Licensee, including as
appropriate representatives from each of the catheter, software, hardware and
clinical trial vendors involved in the development and testing of Licensed
Products, to brief the Licensors on the status of product development and
related clinical trials for the Licensed Product.  The meetings will be
conducted via teleconference, however, the Foundation will have the right to
request that up to six (6) of these monthly meetings be held in-person in
Buffalo, New York.  Prior to any in-person meeting being held, a mutually
agreeable agenda will be developed by the Foundation (on behalf of the
Licensors) and the Licensee as well as a list of participants required to attend
the meeting in-person.  The first in-person meeting will be held within one
month of the Licensee closing on its current round of financing.  This right of
the Licensors will expire upon the Licensee’s submission of an application for
approval of the Licensed Product to the FDA that contains the contractility
feature of the device or upon the Licensee’s determination that the
contractility feature is not commercially reasonable.


In the event that the Licensee determines that the contractility feature of the
Licensed Product is not commercially reasonable, Licensee agrees to return all
rights licensed to the Licensee under the Technology License Agreement
pertaining to the contractility feature of the Licensed Product to the Licensor,
including pertinent technology, software, know-how and developments that would
allow Licensor to develop and market a device solely for the measurement of
cardiac contractility.  All details of said return of rights will be subject to
the mutual agreement of the Licensee and Licensor or in the event that no
agreement can be reached, established per the arbitration provisions of
Paragraph 17.1 of the Technology License Agreement.
 
 
10

--------------------------------------------------------------------------------

 
 
4.4           The Foundation is granted the right to have one person observe the
Licensee’s board of directors meetings.  The person designated by the Foundation
will be subject to the approval of the Licensee, which approval will not be
unreasonably withheld.  The Licensee approves Jeffrey A. Dunbar, or his
successor at the Foundation, as the Foundation’s designee to observe the
Licensee’s board meetings.  Mr. Dunbar shall be notified of all board meetings
at the same time as other Licensee board members and will be provided the same
materials for each board meeting as the other directors of the Licensee.  This
right of the Foundation will expire upon the Licensee receiving FDA approval to
market the Licensed Product in the U.S.  Observer rights will not extend to
discussions or topics involving attorney-client privilege or matters which, in
the opinion of legal counsel for the Licensee, represent a conflict of interest
between Licensors and Licensee


5.0  
SUBLICENSING



The license granted in this Agreement includes the right of Licensee to grant
sublicenses to third parties during the Term. With respect to sublicenses
granted pursuant to Article 5, Licensee will:


 
(a)
not receive, or agree to receive, anything of value in lieu of cash as
considerations from a third party under a sublicense granted pursuant to Article
5 without the express written consent of Licensor, unless such consideration is
a cross-license of technology by Sublicensee to Licensee for Licensee’s
exploitation of the Patent Rights;

 
 
(b)
to the extent applicable, include all of the rights of and obligations due to
Licensor and contained in this Agreement;

 
 
(c)
promptly provide Licensor with a copy of each sublicense issued; and

 
 
(d)
use commercially reasonable efforts to collect all payments due, directly or
indirectly, to Licensor from Sublicensees and summarize and deliver all reports
due, directly or indirectly, to Licensor from Sublicensees.

 
Upon termination of this Agreement for any reason, Licensor, at its sole
discretion, will determine whether Licensee will cancel or assign to Licensor
any and all sublicenses.


6.           PATENT PROSECUTION AND PATENT COSTS


6.1           Patent Costs Incurred Pre-Effective Date.  Licensee satisfied
pre-Effective Date Patent Cost obligations under the Original Agreement.


6.2           Patent Rights Management. Licensor will control and manage all
future preparation, filing, prosecution and maintenance of the Patent Rights;
provided however, that Licensor will (a) cause its patent counsel to timely copy
Licensee on all official actions and written correspondence with, and received
from, any patent office, and (b) allow Licensee a reasonable opportunity to
comment and advise Licensor on all filings and communications to be made with
any patent office and Licensor will consider and reasonably incorporate all
comments and advice, provided they are consistent with Licensor’s interests.  In
the event that Licensor’s patent counsel fails to perform legal services in
accordance with professional standards or performs services in a manner that may
jeopardize the Patent Rights, Licensee will notify Licensor that new patent
counsel should be selected and the parties will cooperate in the joint selection
of new patent counsel acceptable to both parties.  If Licensee is not satisfied
with the services performed by Licensor’s patent counsel for any reason other
than those stated above, Licensee may notify Licensor of the issue with patent
counsel and Licensor will seek to resolve the issue in a timely manner, not to
exceed thirty (30) days from the date of such notice.  If the issue is not
resolved to the satisfaction of Licensee within said time period, then Licensee
may request the selection of new patent counsel.  The parties will cooperate in
the selection of new patent counsel, which counsel will be mutually acceptable
to both parties.  The selection of the new counsel will be made within thirty
(30) days of the date Licensee requests new patent counsel.  Both parties agree
to be reasonable in the selection of new patent counsel.  When the new counsel
is agreed upon by the parties, Licensor will dismiss the original patent counsel
and request a transfer of all legal files to the new patent counsel with as much
speed as is reasonable, but in not more than fifteen (15) days.
 
 
11

--------------------------------------------------------------------------------

 
 
6.3           Post-Effective Date Patent Costs.  Licensee will be directly
responsible for payment of all Patent Costs incurred after the Effective
Date.  Licensor will instruct respective patent counsels to set up direct
billing arrangements with Licensee under terms and conditions satisfactory to
the Licensee and consistent with industry practices between similar
entities.  Licensee will directly negotiate billing terms and legal fees with
Licensor’s patent counsel.  Licensor will request copies of all invoices from
patent counsel and Licensee will copy Licensor on all payments to patent
counsel.
 
6.4           Declinations.  Licensee may elect to terminate its payment
obligations with respect to any patent application or patent in Patent Rights
upon three (3) months written notice to Licensor. Licensor will use reasonable
efforts to curtail further Patent Costs for such application or patent when such
notice of termination is received from Licensee.  Licensee is responsible for
paying any Patent Cost incurred prior to the end of the three (3) month notice
period.  Licensor, in its sole discretion and at its sole expense, may continue
prosecution and maintenance of said application or patent, in which case
Licensee’s license under such patent and other rights related to Technology
relating to such patent in such country or territory will
terminate.  Non-payment of any portion of Patent Costs with respect to any
application or patent may be deemed by Licensor as an election by Licensee to
terminate its payment obligations with respect to such application or patent.
The failure of Licensee to pay any such fee or costs within one-hundred twenty
(120) days of receipt of an invoice for same will cause Licensee to, upon
receipt of notice from Licensor, lose all rights for such patent in the country
or territory for which fees or costs were due, unless Licensor receives notice
from Licensee that such invoice is in dispute.  In the event of a dispute
regarding an invoice, Licensee’s rights will not be subject to termination for
non-payment of the disputed invoice in accordance with this section.  Licensor
and Licensee will make good faith efforts to resolve any such dispute with the
respective patent counsel.  Following the loss of all rights in any country or
territory by Licensee, Licensor will be free to exploit or contract with third
parties to exploit the Technology rights to (a) make, have made, use, sell and
offer for sale Licensed Products, and (b) use and reproduce Software, create
Derivatives, and distribute Software to end users in such jurisdiction.  Nothing
herein will obligate Licensor to apply for, prosecute or maintain any patent or
copyright registration in any jurisdiction other than those set forth in Exhibit
A (List of Patents).


 
12

--------------------------------------------------------------------------------

 
 
7.           BOOKS, RECORDS AND REPORTS


7.1           Books and Records. Licensee will keep complete, true and accurate
books of account containing reasonable particulars that may be necessary for the
purpose of showing the amounts payable to Licensor hereunder and for the purpose
of showing compliance with all other obligations under this Agreement. Licensee
will use reasonable efforts to require any Affiliate and Sublicensee to comply
with this Section.  Said books and the supporting data will be available at all
reasonable times for five (5) years following the end of the calendar year to
which they pertain, to confidential inspection (subject to Foundation’s
obligations relating to internal reporting and accounting requirements) by
Licensor or its agents, upon reasonable notice to Licensee, for the purpose of
verifying Licensee’s royalty statement or compliance in other respects with this
Agreement. Licensor and its agents may make copies of relevant information
during the course of an inspection. In addition, Licensee agrees to provide
copies to Licensor of relevant records upon request of Licensor. Each party will
promptly pay or credit the other for any underpayment or overpayment discovered
during an inspection. Should such inspection lead to the discovery of a greater
than 5% discrepancy in reporting to Licensor’s detriment, Licensee will pay (a)
the full cost of the inspection, and (b) accrued interest at the lesser of the
maximum rate allowed by law or 1 ½ % per month.
 
7.2           Reports. After an initial sale of Licensed Product by Licensee,
Affiliate or Sublicensee in a given country, within sixty (60) days after the
end of each calendar quarter during the term of the Agreement, Licensee will
provide reports containing the following information relating to the quarter:
(a) number and type of Licensed Products made by or for Licensee and any
Sublicensees; (b) number and type of Licensed Products sold by Licensee,
Affiliates and Sublicensees; (c) Net Sales (and the calculation of Net Sales);
(d) royalties due under Section 3.1; (e) Sublicensing Revenue (and the
calculation of Sublicensing Revenue, including documentation of any allowed
exclusions under Section 1.14); (f) Sublicensing Fees due under Section 3.3, (g)
the total amount (royalties and Sublicensing Fees) due for such quarter; and (h)
justification for any reduction in Royalty Rate under Section 3.2 . Within
ninety (90) days after the end of each calendar year during the term of the
Agreement, Licensee will also provide reports containing the following
information relating to the calendar year: (a) progress on the commercialization
of the Technology and the development of Licensed Products (i.e., new product
development, product evaluation and testing, marketing plans, sales forecasts,
significant commercialization events and progress related to completion of the
milestones set forth in Section 4.2); and (b) any Net Sales adjustments for
allowances according to Section 1.9.  The foregoing will be provided on a
country-by-country basis.


7.3           Report Certification. Each report will be signed by an officer of
Licensee, and all reports will be prepared in accordance with U.S. G.A.A.P. If
no royalties are due for a fiscal quarter, Licensee will submit a report to
Licensor that states this.
 
 
13

--------------------------------------------------------------------------------

 
 
8.           PATENT RIGHTS INFRINGEMENT


Upon either Party becoming aware of any potential infringement of the Patent
Rights, Software, Technology, Derivatives, Licensor Improvements, or other
intellectual property relating to the Licensed Products in the Territory, such
Party will promptly give notice thereof to the other Party which notice will
contain all information possessed by the Party, giving such notice relating to
such potential infringement.  Licensee will have the right but not the
obligation, in its own name, to institute infringement proceedings against third
parties based on any such potential or actual infringement.  If Licensee does
not institute infringement proceedings against such third parties within thirty
(30) days after its knowledge of such potential infringement, Licensor will have
the right, but not the obligation, to institute such proceedings.  The expenses
of such proceedings, including legal fees, will be borne by the Party
instituting suit.  Each Party will execute all necessary and proper documents
and take all other appropriate action to allow the other Party to institute and
prosecute such proceedings.  Any award paid by third parties as a result of such
proceedings (whether by way of settlement or otherwise) will be applied as
follows:


(a)  
first, toward reimbursement for the legal fees and expenses incurred by the
Party or Parties that instituted and prosecuted suit;

 
(b)  
second, after payment of the amount set forth in clause (a) above, thirty
percent (30%) of any remainder may be retained by the Party or Parties that
instituted and prosecuted the suit; and

 
(c)  
third, after payment of the amount set forth in clauses (a) and (b) above, any
remainder will be treated as Net Sales under this Agreement.  In the event that
Licensor receives an award, Licensor will deduct the appropriate royalty payment
in accordance with Section 3.3 and pay Licensee the balance of the award within
thirty (30) days of Licensor’s receipt of such award.

 
The indemnifications obligations under this Section 8 will be applicable to any
counterclaims of infringement asserted in connection with any legal proceeding
arising under Section 9.


9.           INDEMNIFICATION
 
9.1           Licensee will defend, indemnify and hold Licensor, its officers,
trustees, employees and agents harmless from and against any and all claims,
actions, suits, loss, injury, expenses, damages, liability, cost and expenses
(including reasonable attorneys’ fees) of any kind or nature arising out of, or
resulting from, the exercise or practice of the license granted under this
Agreement, including without limitation, liabilities arising from the
production, manufacture, sale, use, lease, or advertisement of Licensed
Products, Technology and/or Software provided that Licensor provides prompt
written notice to Licensee of such claim. Any settlement will require Licensor’s
prior written approval, which approval will not be unreasonably
withheld.  Licensee will carry product liability insurance which covers Licensed
Product having such coverage limits appropriate to the risk involved in
marketing the Licensed Products and will list Foundation, Hickey and Lundgren as
additional named insured.   Licensee will carry product liability insurance
(upon market launch) and clinical trial insurance (upon the commencement of any
clinical trial) which covers the Licensed Product having such coverage limits
appropriate to the risk involved in marketing and testing the Licensed Product
and will list Foundation, Hickey and Lundgren each as an additional named
insured.
 
 
14

--------------------------------------------------------------------------------

 
 
9.2           Foundation will defend, indemnify and hold Licensee, Hickey,
Lundgren and their respective officers, trustees, employees and agents harmless
from and against any and all claims, actions, suits, loss, injury, expenses,
damages, liability, cost and expenses (including reasonable attorneys’ fees) of
any kind or nature arising out of, or resulting from, any production,
manufacture, sale, use, lease, advertisement, development, testing and/or
clinical trial of the Technology or Software or any product created from the
Technology prior to the Effective Date, including without limitation any product
liability claim or other claim of any kind relating to the use of a device that
was manufactured using the Technology prior to this Agreement and used prior to
the Effective Date of this Agreement.  Foundation will also indemnify and hold
Licensee, Hickey, Lundgren and their respective officers, trustees, employees
and agents harmless from and against any and all claims, actions, suits, loss,
injury, expenses, damages, liability, cost and expenses (including reasonable
attorneys’ fees) of any kind or nature arising out of, or resulting from its use
of the Technology or Software under Section 2.2 Retained Rights.


10.           TERMINATION


10.1          Termination for Licensee Breach. If Licensee should (a) materially
violate or fail to perform any covenant, condition or undertaking of the
Agreement, or (b) have a bankruptcy action filed against it, or (c) have a
receiver appointed for it; then Licensor may give written notice of such default
to Licensee. If Licensee should fail to cure such default within ninety (90)
days of notice of such default, then this Agreement may, at Licensor’s option,
be terminated by a second written notice to Licensee.


10.2          Automatic Termination. If Licensee (a) will cease to attempt to
carry on its business with respect to the rights granted in the Agreement for a
period of sixty (60) days, (b) has filed a bankruptcy action seeking
liquidation, (c) becomes financially unable to continue operations as a going
concern, or (d) makes an assignment for the benefit of creditors, this Agreement
will terminate upon thirty (30) days prior written notice to Licensee.


10.3          Termination by Country.  If either party materially breaches its
obligations under this Agreement, only in respect of a particular country or
particular countries within the Territory, then the non-breaching party may
terminate the obligations of the parties under this Agreement with respect to
each such country, in accordance with the notice procedure set forth in Section
10.1 above, provided that the non-breaching party will expressly identify, in
the notice of termination, the country or countries subject to such
termination.  Upon a termination of this Agreement solely with respect to a
particular country pursuant to this Section 10.3, the Agreement will continue in
full force and effect, provided that the definition of the term “Territory” will
be deemed to exclude the country or countries in respect of which the Agreement
was terminated.  Additionally, Licensee will immediately assign or cause to be
transferred to Licensor, at Licensor’s cost and expense, all regulatory
approvals and all licenses and all registered user, distributor and other rights
Licensee may have acquired with respect to the Licensed Products, in such
country, and Licensee will cease to use and have no further rights thereto in
such country.  To the extent assignment or transfer of approvals, licenses,
registered user, distribution and other rights is not permitted under local law
in such country, Licensee will co-operate in their cancellation or abandonment,
and in their reissuance to Licensor.
 
 
15

--------------------------------------------------------------------------------

 
 
10.4           Termination for Licensor Breach.  If Licensee discovers (i) a
challenge, claim, suit interference to the Patent Rights that raises a
significant commercial risk unless resolved, or is incapable of being resolved,
or (ii) the revelation of facts concerning the state of development of the
device, the clinical or biological results pertaining thereto, the ownership of
the device of other significant facts bearing on the commercial viability of the
device, which are contrary to or in conflict with the statements and/or
representations of the Licensor or its agents concerning the device, Licensee
will have the right to terminate this Agreement upon written notice to Licensor.
At Licensee’s option, such termination can be for the entire Agreement or only
in respect of certain countries or territories, as set forth in Section 10.3,
above.  Upon such termination, any and all obligations of Licensee in respect of
the Licensed Products and Technology will cease, including but not limited to
Licensee’s obligations to pay Annual Minimum Royalties, and any and all
Technology rights granted to Licensee by Licensor will also cease.


10.5           New Intellectual Property. Any new intellectual property related
to the Technology (including Licensee Improvements and Derivatives) developed by
or owned by Licensee will be assigned by Licensee to Licensor if the entire
Agreement (i.e. does not include Section 10.3 Termination By Country) is
terminated for any reason prior to its scheduled expiration; provided however,
that if Licensee challenges a termination by Licensor before a court or
arbitrator of competent jurisdiction, the assignment will only be made if such
court or arbitrator determines that Licensee is in breach of this Agreement. Any
manufacturing, engineering or technical consulting contracts entered into by
Licensee or its Affiliates related to the Technology and the development of
Licensed Products will include terms requiring that the contracted party must
assign all intellectual property rights to Licensee such that Licensee may
fulfill its obligations under this Section.


10.6           Technology Related Property. Documentation, technical information
and property of any kind relating to the Technology and developed by or for
Licensee during the Term (collectively, “Technology Related Property”) will be
provided to and become the property of Licensor if the Agreement is terminated
for any reason prior to its scheduled expiration; provided however, that if
Licensee challenges a termination by Licensor before a court or arbitrator of
competent jurisdiction, the assignment will be made only if such court or
arbitrator determines that Licensee is in breach of this Agreement. Technology
Related Property includes, but is not limited to, product designs and
specifications, software, test data, laboratory and clinical trial data, market
research results, and dies for making Licensed Products.


10.7           Accrued Obligations. Termination of this Agreement will not
relieve either party of any obligation or liability accrued hereunder prior to
such termination, or rescind or give rise to any right to rescind any payments
made or other consideration given to Licensor hereunder prior to the time such
termination becomes effective. Such termination will not affect in any manner
any rights of Licensor arising under this Agreement prior to the date of such
termination. Licensee will pay all attorneys’ fees and costs incurred by
Licensor in enforcing any obligation of Licensee or accrued right of Licensor.
 
 
16

--------------------------------------------------------------------------------

 
 
10.8           Disposition of Licensed Products. Upon expiration or termination
of this Agreement by either party, Licensee will provide Licensor with a written
inventory of all Licensed Products in process of manufacture, in use or in
stock. Licensee may dispose of any such Licensed Products within the one hundred
and fifty (150) day period following such expiration or termination, provided,
however, that Licensee will pay royalties and render reports to Licensor thereon
in the manner specified herein.


10.9           Survival. The provisions Section 1 (Definitions), Section 7
(Books, Records and Reports), Section 9 (Indemnification), Section 10.3 (New
Intellectual Property), Section 10.4 (Technology Related Property), Section 10.6
(Disposition of Licensed Products), Section 10.7 (Survival), Section 11
(Warranty and Liability), Section 14 (Non-Use of Names), Section 16
(Confidentiality) and Section 17 (Miscellaneous) will survive termination of
this Agreement.


11.           WARRANTY AND LIABILITY
 
11.1           Authority.  As of the Effective Date, each party represents and
warrants to the other that (a) it has the corporate power and authority to enter
into this Agreement and perform its obligations hereunder; (b) it has taken all
necessary corporate action on its part required to authorize the execution and
delivery of this Agreement and the performance of its obligations hereunder; and
(c) the Agreement has been duly executed and delivered on behalf of such party,
and constitutes a legal, valid and binding obligation of such party and is
enforceable against it in accordance with its terms.
 
11.2           Intellectual Property. As of the Effective Date, Licensor
represents and warrants to Licensee that to the best of its knowledge (a) it
owns, free and clear of any liens, all right, title and interest in the
Technology, patents, trade secrets, know-how, copyrights, and other intellectual
property that are licensed to Licensee under this Agreement, (b) it has all
rights and licenses necessary to enable it to grant the licenses granted
hereunder, (c) it is not aware of any pending or threatened litigation (and has
not received any communication relating thereto) which alleges that Licensor’s
activities with respect to the Patent Rights, Technology or otherwise related to
this Agreement have infringed or misappropriated, or that by conducting the
activities as contemplated herein Licensor would infringe or misappropriate, any
of the intellectual property rights of any other third party, (d) none of the
licensed Patents have been subject to a judicial or administrative judgment,
order or decree holding any of the licensed Patents to be invalid or
unenforceable, (e) all maintenance fees and/or annuity payments required to
prevent abandonment of any of the licensed Patents have been paid as of the date
of this Agreement, (f) it has no knowledge of any charges that the licensed
Patents infringe on any rights of any third parties, and (g) it has no knowledge
of any infringement of any of the licensed Patents.
 
11.3           No Consents or Approvals.  Except as otherwise described in this
Agreement, each party represents and warrants to the other that all necessary
consents, approvals and authorizations of all governmental authorities and other
persons or entities required to be obtained by such party in connection with
entry into this Agreement have been obtained.
 
11.4           Clinical Trials.  Licensor represents and warrants, to the best
of its knowledge and understanding, that Exhibit C, attached hereto, is a true
and accurate list of all of the clinical trials that were conducted worldwide by
Licensor, its agents or subcontractors or third parties in respect of the
Technology.
 
 
17

--------------------------------------------------------------------------------

 
 
11.5           No Conflict.  Each party represents and warrants to the other
that the execution and delivery of this Agreement by such party and the
performance of such party's obligations hereunder (a) do not conflict with or
violate any requirement of applicable law or regulation or any provision of
articles of incorporation or bylaws of such party in any material way, and (b)
do not conflict with, violate, breach, constitute a default or require any
consent under, any contractual obligation or court or administrative order by
which such party is bound.
 
11.6           EXCEPT AS OTHERWISE EXPRESSLY SET FORTH HEREIN, LICENSOR MAKES NO
ADDITIONAL REPRESENTATIONS AND EXTENDS NO WARRANTIES OF ANY KIND, EITHER EXPRESS
OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, WARRANTY OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, AND VALIDITY OF PATENT RIGHTS CLAIMS, ISSUED OR
PENDING.


11.7           Other than the provisions of Sections 11.1, 11.2, 11.3, 11.4 and
11.5 above, Licensor makes no further warranty or representation that anything
made, used, sold or commercially transferred under the terms of this Agreement
will be free from infringement of any third party patents, copyright or other
intellectual property claims.


11.8           EXCEPT WITH RESPECT TO THE INDEMNITY OBLIGATIONS SET FORTH IN
SECTION 9.2, IN NO EVENT WILL LICENSOR BE LIABLE FOR ANY INCIDENTAL, SPECIAL
PUNITIVE OR CONSEQUENTIAL DAMAGES RESULTING FROM THE EXERCISE OF THIS LICENSE OR
THE USE OF THE TECHNOLOGY, SOFTWARE, LICENSED PRODUCT OR LICENSED METHOD,
INCLUDING FOR LOST PROFITS, OR FOR LOST DATA OR DOWNTIME, WHETHER OR NOT
LICENSOR HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.


11.9           THIS AGREEMENT DOES NOT CONFER BY IMPLICATION, ESTOPPEL, OR
OTHERWISE ANY LICENSE OR RIGHTS TO ANY OTHER LICENSOR PROPERTY OTHER THAN THOSE
RIGHTS EXPRESSLY STATED HEREIN.


11.10           Each party to this Agreement, by execution hereof, acknowledges,
covenants and agrees that it has not been induced in anyway by one or more of
the other parties, or any of their employees, to enter into this Agreement, and
further warrants and represents that (i) it has conducted sufficient due
diligence with respect to all items and issues pertaining to this Article 11 and
all other matters pertaining to this Agreement; and (ii) has adequate knowledge
and expertise, or has utilized knowledgeable and expert consultants, to
adequately conduct due diligence, and agrees to accept all risks inherent
herein.


12.           ASSIGNMENT
 
This Agreement will not be assignable by a party hereto without the express
written consent of the other party, except that either party may assign or
otherwise transfer this Agreement and the rights and obligations hereunder,
without the other party’s consent, to a successor to all or substantially all of
its business or assets to which this Agreement pertains, whether by merger,
sale, operation or law or otherwise.  This Agreement will be binding upon and
inure to the benefit of the permitted successors and assigns of the
parties.  The foregoing will not be construed to preclude either party from
retaining subcontractors or distributors in connection with each party’s
performance under this Agreement, without notice or consent of the other party,
provided, however, that each party will be responsible for the performance of
its subcontractors to the same extent as if such performance had been made by
such party.
 
 
18

--------------------------------------------------------------------------------

 
 
13.           OBLIGATIONS TO FEDERAL GOVERNMENT AND OTHER SPONSORS
 
The Agreement will be subject to the rights of the United States Government, if
any, resulting from any funding of the Technology by the United States
Government.  This Agreement will also be subject to the rights of any other
entities that may have contributed funding to development of the Technology, if
any. Licensee acknowledges that such rights, if applicable to Technology, may
reserve to the United States Government, a royalty-free, non-exclusive,
non-transferable license to practice or have practiced on it’s behalf any
government-funded invention claimed within any associated patents or patent
applications as well as other rights.
 
14.           NON-USE OF NAMES


Licensee agrees that it will not use any Licensor name or State University of
New York, or University at Buffalo, adaptation thereof (including logos and
symbols associated with Foundation and “State University of New York, and
“University at Buffalo”) (collectively “SUNY”), or the names of the scientists,
researchers or others employed at or with SUNY in any advertising, promotional
or sales literature without first obtaining Licensor’s prior written consent, or
in the case of the names of such researchers, scientists or employees the prior
written consent of the individuals, except that Licensee may state that it is a
licensee of the Licensor.
 
15.           COMPLIANCE WITH LAWS


15.1         General Compliance. Licensee will ensure compliance with all
applicable county, state, federal or foreign laws, rules, and regulations
governing the production, use, marketing, sale, and distribution of Licensed
Products.


15.2         Registration of this Agreement. When required by local or national
law, Licensee will register this Agreement, pay all costs and legal fees
connected therewith, and otherwise insure that the local/national laws affecting
this Agreement are fully satisfied.


15.3         Export Control Laws. The Export Administration Regulations of the
U.S. Department of Commerce (15 CFR Parts 770 and 785) prohibit, except under a
special validated license, the exportation from the United States of technical
data relating to certain commodities (listed in the Regulations), unless the
exporter has received certain written assurance from the foreign importer. In
order to facilitate the exchange of technical information under this Agreement,
therefore, Licensee gives its assurance to Licensor that Licensee will not
knowingly, unless prior authorization is obtained from the U.S. Office of Export
Controls, re-export directly or indirectly any technical data received from
Licensor under this Agreement and will not export directly Licensed Product or
technical data to any restricted country in each case, except in compliance with
all U.S. laws and regulations. Licensor neither represents that a license is or
is not required nor that, if required, it will be issued by the U.S. Department
of Commerce.
 
 
19

--------------------------------------------------------------------------------

 
 
16.           CONFIDENTIALITY
 
16.1           Confidential Information. As used in this Agreement,
“Confidential Information” will mean confidential or proprietary information
exchanged between the parties hereunder and relating to the Technology Rights or
the performance of the obligations set forth herein. Confidential Information
will include, but not be limited to: (a) written or other tangible information
marked as confidential or proprietary, (b) orally disclosed information that is
identified as confidential and summarized in a notice delivered within thirty
(30) days of the disclosure, and (c) information that should reasonably be
considered confidential under the context in which the disclosure is made
including but not limited to, Improvements information disclosed pursuant to
Section 2.3 hereunder, reports provided to Licensor pursuant to Section 7.2,
information relating to payments made by Licensee in respect of the Licensed
Products, nonpublic patenting information and nonpublic infringement
information.


16.2           Confidentiality Obligations. Each party agrees to (a) maintain
the other party’s Confidential Information in confidence, and (b) not disclose
the other party’s Confidential Information to any other party, without the prior
written consent of the disclosing party. Each party agrees to limit its use of
the other party’s Confidential Information to the purposes permitted by this
Agreement.  To the extent that either party is required to disclose the
Confidential Information of the other party pursuant to interrogatories,
requests for information or documents in legal proceedings, subpoena, civil
investigative demand or other similar process, such party will provide the other
party with prompt written notice of any such request.  The owner of the
Confidential Information may then seek a protective order or other appropriate
remedy and/or waive compliance with Section 16 of this Agreement. Nothing in
this confidentiality obligation will restrict Licensee’s ability to disclose
information required by the SEC or other governmental regulatory agency.


16.3           Termination and Expiration of Confidentiality Obligations. The
obligations of Section 16.2 will terminate with respect to any particular
portion of the Confidential Information which (a) was in the receiving party’s
possession prior to disclosure to it by the disclosing party; (b) is or
hereafter becomes, through no fault of the receiving party, part of the public
domain by publication or otherwise; (c) is furnished to the receiving party by a
third party after the time of disclosure hereunder as a matter of right and
without restriction on its disclosure; or (d) is independently developed by
employees or agents of the receiving party independently of and without
reference to Confidential Information received from the disclosing party.
 
17.           MISCELLANEOUS
 
17.1           Arbitration.  The parties agree that in the event of a dispute
between them arising out of, concerning or in any way relating to this
Agreement, including its interpretation, but specifically excluding disputes
involving ownership of Technology, which can not be settled by a good faith
effort by the parties to resolve such issue, will be submitted to binding
arbitration under the Federal Arbitration Act as amended and in accordance with
the Commercial Arbitration Rules then prevailing of the American Arbitration
Association (“AAA”).  The arbitration will be held in New York County, New York
by a panel of three (3) arbitrators appointed pursuant to the AAA rules and
judgment upon the award rendered by the arbitrators may be entered into any
court having jurisdiction thereof.  The parties agree that any dispute with
respect to the ownership of the Technology will be brought in the Southern
District of New York and the parties hereby consent and agree to the exclusive
jurisdiction of that court.
 
 
20

--------------------------------------------------------------------------------

 
 
17.2           Governing Law. This Agreement will be construed, governed,
interpreted and applied in accordance with the laws of the State of New York,
except that questions affecting the construction and effect of any patent will
be determined by the law of the country in which the patent was granted.


17.3           Entire Agreement. This Agreement, including any Exhibits or
attachments hereto, embodies the entire agreement and understanding among the
parties to this Agreement and supersedes all prior agreements and understandings
relating to the subject matter of this Agreement. None of the terms or
provisions of this Agreement may be altered, modified, or amended except by the
execution of a written instrument signed by the parties hereto.
 
17.4           Severability. The provisions of this Agreement are severable, and
in the event that any provisions of this Agreement are determined to be invalid
or unenforceable under any controlling body of law, such invalidity or
unenforceability will not in any way affect the validity or unenforceability of
the remaining provisions hereof.


17.5           Notices. All notices, requests, consents and other communications
to be provided under this Agreement must be in writing and will be delivered in
person or sent overnight delivery by a nationally recognized courier or by
certified or registered mail, return receipt requested to the addresses provided
below, and will be deemed to have been given when hand delivered, one (1) day
after mailing when mailed by overnight courier or five (5) days after mailing by
registered or certified mail:


If to Licensee, to:


Scivanta Medical Corporation
215 Morris Avenue
Spring Lake, New Jersey 07762
Attn:  Thomas S. Gifford, Executive Vice President and Chief Financial Officer
 
and


Giordano, Halleran and Ciesla
125 Half Mile Road
P.O. Box 190
Middletown, New Jersey  07748
Attn:  Paul T. Colella
 
 
21

--------------------------------------------------------------------------------

 


If to Licensor, to:


UB Office of Science, Technology Transfer and Economic Outreach (STOR)
University at Buffalo Technology Incubator
Baird Research Park
1576 Sweet Home Road
Amherst, NY 14228
Attn: Director


and



Donald D. Hickey, M.D.
33 Burbank Drive
Snyder, New York 14226


and


Clas Lundgren, M.D., Ph.D.
42 Burroughs Drive
Snyder, New York 14226


17.6           Waiver. No waiver by either party hereto of any breach or default
of any of the covenants or agreements herein set forth will be deemed a waiver
as to any subsequent and/or similar breach or default.


17.7           Patent Marking. Licensee will mark all Licensed Products made,
used or sold under the terms of this Agreement, or their containers, in
accordance with all applicable patent marking laws.



[Signature page to follow]


 
22

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned duly authorized representative of the
parties have executed this Agreement, effective as of the Agreement Effective
Date.
 

 SCIVANTA MEDICAL
CORPORATION                                                                           
  THE RESEARCH FOUNDATION OF STATE UNIVERSITY OF NEW YORK               By: 
 /s/  David R. LaVance  
 
By:
 /s/  Woodrow W. Maggard     David R. LaVance       Woodrow W. Maggard   Title:
President and Chief Executive officer   Title: Associate Vice Provost, STOR    
          DONALD D. HICKEY, M.D.        CLAS E. LUNDGREN, M.D., Ph.D.          
     By: /s/  Donald D. Hickey    By: /s/  Clas E. Lundgren     Donald D.
Hickey, M.D.     Clas E. Lundgren, M.D., Ph.D.  


 
23

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
PATENTS
 
Patent or Application Number
 
Location
 
 
Title (RF Docket Number)
 
 
 
Filed
 
Issued
 
 
 
Expires
Assignee
 
Inventor
 
Sponsor
 
5,048,532
U.S. Patent
 
Method and Apparatus for Measuring Blood Pressure (S-409)
 
9/18/1989
9/17/1991
Expired on 9/18/2009
Research Foundation
Hickey
None
5,181,517
U.S. Continuation in Part Patent
 
Method and Apparatus for the Measurement of Atrial Pressure (S-409)
 
6/25/1991
1/26/1993
Expired on 1/26/2010
Research Foundation
Hickey
None
PCT/US
  91/04504
Corresponds to U.S. 5,181,517
 
Method and Apparatus for the Measurement of Atrial Pressure (S-409)
 
6/24/1991
N/A
N/A
Hickey and Lundgren
Hickey
None
2,111,094
Canada
 
Method and Apparatus for the Measurement of Atrial Pressure (S-409)
 
6/24/1991
5/4/1999
6/24/2011
Hickey and Lundgren
Hickey
None
615,422
Netherlands, France, United Kingdom, Italy
 
Method and Apparatus for the Measurement of Atrial Pressure (S-409)
 
6/24/1991
1/19/2000
6/24/2011
Hickey and Lundgren
Hickey
None
69131931.6
Germany
 
Method and Apparatus for the Measurement of Atrial Pressure (S-409)
 
6/24/1991
1/19/2000
6/24/2011
Hickey and Lundgren
Hickey
None
3289898
Japan
 
Method and Apparatus for the Measurement of Atrial Pressure (S-409)
 
6/24/1991
1/10/2002
6/24/2011
Hickey and Lundgren
Hickey
None
665747
Australia
 
Method and Apparatus for the Measurement of Atrial Pressure (S-409)
 
6/24/1991
7/18/1996
6/24/2011
Hickey and Lundgren
Hickey
None
180459
Mexico
 
Method and Apparatus for the Measurement of Atrial Pressure (S-409)
 
7/30/1991
1/3/1996
7/30/2011
Hickey and Lundgren
Hickey
None
NI-59518
Taiwan
 
Method and Apparatus for the Measurement of Atrial Pressure (S-409)
 
7/5/1991
2/1/1992
7/4/2011
Hickey and Lundgren
Hickey
None
184,960
India
 
Method and Apparatus for the Measurement of Atrial Pressure (S-409)
 
7/8/1991
7/6/2001
7/8/2011
Hickey and Lundgren
Hickey
None

 
 
A-1

--------------------------------------------------------------------------------

 
 
Patent or Application Number
 
Location
 
 
Title (RF Docket Number)
 
 
 
Filed
 
Issued
 
 
 
Expires
Assignee
 
Inventors
 
Sponsor
 
5,263,485
U.S. Continuation in Part Patent
 
Combination Esophageal Catheter for the Measurement of Atrial Pressure (S-409)
 
11/23/1992
11/23/1993
Expired on 11/23/2010
Research Foundation
Hickey
None
5,398,692
U.S. Continuation  in Part Patent
 
Combination Esophageal Catheter for the Measurement of Atrial Pressure (S-409))
 
8/31/1993
3/21/1995
Expired on 9/17/2008
Research Foundation
Hickey
None
5,551,439
U.S. Continuation in Part Patent
 
Method of Determining a Mean Pressure from a Source within a Body (S-409)
 
2/24/1995
9/3/1996
9/3/2013
Research Foundation
Hickey
None
5,570,671
U.S. Continuation in Part Patent
 
Method for Positioning Esophageal Catheter for Determining Pressures Associated
with the Left Atrium (S-409)
 
6/7/1995
11/5/1996
11/5/2013
Research Foundation
Hickey
None
5,697,375
U.S. Continuation in Part Patent
 
Method and Apparatus Utilizing Heart Sounds for Determining Pressure Associated
with the Left Atrium (S-409)
 
1/24/1995
12/16/1997
12/16/2014
Research Foundation
Hickey
None
5,921,935
U.S. Divisional Patent
 
Method and Apparatus for Utilizing Heart Sounds For Determining Pressures
Associated with the Left Atrium (S-409)
 
9/2/1997
7/13/1999
Expired on 9/18/2009
Research Foundation
Hickey
None
PCT/US
  96/17617
Corresponds to U.S. ‘671, ‘375, ‘935
 
Method and Apparatus for Determining Pressures Associated with the Left Atrium
(S-409)
 
11/4/1996
N/A
N/A
Hickey and Lundgren
Hickey
None
2,270,978
Canada
 
Apparatus for Determining Pressures Associated with the Left Atrium (S-409)
 
11/4/1996
6/3/2008
11/4/2016
 
Hickey and Lundgren
Hickey
None

 
 
A-2

--------------------------------------------------------------------------------

 
 
Patent or Application Number
 
Location
 
 
Title (RF Docket Number)
 
 
 
Filed
 
Issued
 
Expires
Assignee
 
Inventors
 
Sponsor
 
69635830
Germany
 
Apparatus for Determining Pressures Associated with the Left Atrium (S-409)
 
11/4/1996
2/15/2006
11/4/2016
Hickey and Lundgren
Hickey
None
957,755
France
 
Apparatus for Determining Pressures Associated with the Left Atrium (S-409)
 
11/4/1996
2/15/2006
11/4/2016
Hickey and Lundgren
Hickey
None
957,755
Italy
 
Apparatus for Determining Pressures Associated with the Left Atrium (S-409)
 
11/4/1996
2/15/2006
11/4/2016
Hickey and Lundgren
Hickey
None
957,755
Netherlands
 
Apparatus for Determining Pressures Associated with the Left Atrium (S-409)
 
11/4/1996
2/15/2006
11/4/2016
Hickey and Lundgren
Hickey
None
957,755
United Kingdom
 
Apparatus for Determining Pressures Associated with the Left Atrium (S-409)
 
11/14/1996
2/15/2006
11/4/2016
Hickey and Lundgren
Hickey
None
H10-521,324
Japan
 
Apparatus for Determining Pressures Associated with the Left Atrium (S-409)
 
11/4/1996
6/5/2006
11/4/2016
Hickey and Lundgren
Hickey
None
2005-375167
Japan
(Divisional of H10-521,324)
 
Apparatus for Determining Pressures Associated with the Left Atrium (S-409)
 
12/27/2005
N/A
11/4/2016
Research Foundation
Hickey
None
6,120,442
U.S. Patent
 
Method and Apparatus for Noninvasive  Determination of Cardiac Performance
Parameters (R-5421)
 
6/12/1998
9/19/2000
6/12/2018
Research Foundation
Hickey
None
6,238,349
U.S. Divisional Patent
 
Method and Apparatus for Noninvasive Determination of Cardiac Performance
Parameters (R-5421)
 
7/25/2000
5/29/2001
6/12/2018
Research Foundation
Hickey
None

 
 
A-3

--------------------------------------------------------------------------------

 
 
Patent or Application Number
 
Location
 
 
Title (RF Docket Number)
 
 
 
Filed
 
Issued
 
Expires
Assignee
 
Inventors
 
Sponsor
 
PCT/US
   98/12505
Corresponds to U.S. ‘442 and ‘349
 
Method and Apparatus for Noninvasive  Determination of Cardiac Performance
Parameters (R-5421)
 
6/12/1998
N/A
N/A
Hickey and Lundgren
Hickey
None
2,294,998
Canada
 
Non-Invasive Monitoring of Cardiac Performance (‘442 and ‘349 Patents)
 
6/12/1998
4/20/2010
6/12/18
Hickey and Lundgren
Hickey
None
98932763.0
Europe designating Germany, United Kingdom, France, Italy, Spain, Switzerland,
Liechtenstein
 
Non-Invasive Monitoring of Cardiac Performance (‘442 and ‘349 Patents)
 
6/12/1998
Pending
Will expire 6/12/18, if granted.
Hickey and Lundgren
Hickey
None
742481
Australia
 
Non-Invasive Monitoring of Cardiac Performance (‘442 and ‘349 Patents)
 
6/12/1998
4/18/2002
6/12/2018
Hickey and Lundgren
Hickey
None
6,432,059
U.S. Continuation in Part Patent
 
Method and Apparatus for More Precisely Determined Mean Left Atrial Pressure
(R-5421)
 
5/15/2001
8/13/2002
6/12/2018
Research Foundation
Hickey
None
60/691,561
U.S. Provisional Application
 
Esophageal Catheter for Monitoring Cardiac Performance (R-6013)
 
6/17/2005
N/A
N/A
Research Foundation
Hickey
None
7,527,599
U.S. Patent
 
Method of Determining Cardiac Indicators (R-6013)
 
6/19/2006
5/5/2009
6/19/2026
Research Foundation
Hickey
None
TBD
U.S. Provisional Application
 
Method for Positioning Esophogeal Catheter (Docket TBD)
 
TBD
N/A
Research Foundation
TBD
NYS CAT
TBD

 
 
A-4

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
TANGIBLE PROPERTY

 
1.  
One prototype two-balloon esophogeal catheter.

 
2.  
One prototype system control box.

 
3.  
One copy of Source Code.

 
4.  
One laptop with operational Source Code, which will be returned to Licensor
within ninety (90) days of the transfer, unless otherwise mutually agreed to by
the parties.

 
5.  
One Dynamap Blood Pressure Monitor, which will be returned to Licensor within
ninety (90) days of the transfer, unless otherwise mutually agreed to by the
parties.

 
6.  
One ECG device compatible with the system, which will be returned to Licensor
within ninety (90) days of the transfer, unless otherwise mutually agreed to by
the parties.

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
CLINICAL TRIALS WORLDWIDE TO DATE

 
1.  
Lab subjects.  Healthy volunteers used for testing and development of device at
University at Buffalo physiology lab.  21 individuals.  Testing from 1986 to
2001.  No sponsor.



2.  
Intensive care unit patients in Millard Fillmore Hospital, buffalo, N.Y. 25
individuals from July 1991 to April 1992.  No sponsor.



3.  
Open heart surgery patients in Millard Fillmore Hospital, Buffalo, N.Y.  16
individuals from November 1993 to July 1994.  Sponsored by Cobe Cardiovascular.



4.  
Cobe Cardiovascular conducted catheter experiments in patients in Florida
sometime around 1994 under a license agreement then in effect.  Neither Dr.
Hickey or, to the best of Licensor’s knowledge, any other employee or agent of
the Licensor was privy to the protocol, had anything to do with the conduct of
the experiments or has knowledge of the patient enrollment, results or outcomes
of the study.  The study may have been done in open heart surgery.



 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
FOUNDATION SOFTWARE AND KNOW-HOW


1.  
Prototype Hickey Cardiac Monitoring System (pictured), including:

a.  
Two-balloon catheter and design specifications

b.  
Hardware ‘box’ for inflation, deflation and signal detection

c.  
Operating software for system operation, hardware control, signal collection,
signal processing, monitoring and reporting.

d.  
All related specifications

e.  
All data, reports, specifications and software generated by Applied Sciences
Group (ASG) under contract with UB in the performance of the Center for Advanced
Technology grant.  All background know-how provided to ASG by Hickey in the
course of developing this prototype and encompassed in the finished
elements.  Also UB CAT Award documentation, including letters, award notice and
ASG project proposal for funding was used to develop the prototype.

f.  
All ASG know-how developed under the CAT funded project described above that was
subsequently transferred to Scivanta and/or Ethox and/or the hardware vendors
contracted by Scivanta in the course of executing the work plan under the NYSTAR
TTIP grant.

g.  
Certifications of originality and ownership of control software for 3rd and 4th
generation MLAP hardware (Michael Zaharkin 7/8/96 and 8/28/02).



2.  
Catheter and Catheter Test Equipment

a.  
Catheter prototypes, including dual balloon, single balloon and dual electrode
versions, and know-how generated from their development and testing that was
factored into the final prototype and commercial product designs.

b.  
Know-how generated through the use of catheter testing equipment residing in UB
CRESE that was used by ASG to develop the prototype, including high frequency
ventilator, pressure test chamber, and acoustic frequency generator.

c.  
Cather positioning techniques and know-how, including:

i.  
Esophageal ECG (dual and single electrode)

ii.  
Heart sounds

iii.  
Anthropomorphic based on height, weight and sex

iv.  
Esophageal Thermister

v.  
Simple pressure system

vi.  
Pressure spectral analysis



3.  
Hickey Cardiac Monitoring System Prospectus.

a.  
Developed by UB STOR for marketing and presenting the technology and business
opportunity.

b.  
Related Adult Model Release: Signed by Frank G. Modlich (the model in the
picture with the current HCMS prototype) on May 19, 2004.



4.  
Market Research U.S. Potential for The Hickey Catheter: Report on Primary
Research carried out in February 1999; Peter Simpson and Associates.

 
 
 

--------------------------------------------------------------------------------

 
 
5.  
PowerPoint presentation prepared by Dr. Hickey and provided to Scivanta, and
also presented by Dr. hickey to Scivanta and Scivanta consultants, and all
know-how contained therein.



6.  
COBE Documents (Note that these relate to COBE research for the single balloon
version only.)

a.  
Market Research Report with cover letter dated January 28, 1992.

b.  
“Preliminary Thoughts, Ideas, Observations and Findings From The Market Research
Trips For The Left Atrial Pressure Catheter”. No date.

c.  
Memo dated November 1, 1991, regarding “Market Research On LAP Catheter At ASA
Meeting”.

d.  
“Minimally Invasive Left Atrial Pressure Device”.  No date.



7.  
Abstract published in Critical Care Medicine Supplement, December 2001.



8.  
Animal and Human Studies:

a.  
Dog Study: HCMS vs. Direct Catheterization

b.  
Baboon Study: HCMS vs. Swan-Ganz

c.  
Human Study: HCMS vs. Swan-Ganz in Surgical ICU and Open Heart Unit

d.  
Human Study: HCMS vs. Swan-Ganz in Open Heart Patients in OR



9.  
Technical, medical and business know-how contributions by Hickey, Lundgren and
Dunbar to “product Definition” developed during November 7, 2006 meeting and
Ethox International.  All technical, medical and business know-how provided
before and thereafter.

 
10.  
NYSTAR TTIP Agreement with UB, dated December 1, 2005, and copy of Proposal



11.  
All UB IRB documentation, reports and letters delivered in the Due Diligence
Materials submitted by UB STOR to Scivanta (formerly Medi-Hut).

 
12.  
Any other know-how delivered in the Due Diligence Materials submitted by UB STOR
to Scivanta (formerly Medi-Hut).

 
13.  
All Tangible Property in Exhibit B.

 
 
 
 

--------------------------------------------------------------------------------